UNITED STATES COURT OF APPEALS

                        FOR THE SECOND CIRCUIT

                           August Term, 2005

(Argued June 22, 2006            Decided September 11, 2006)
                                 Errata Filed: November 16, 2006)
             Docket Nos. 05–6162–cv(L)& 05-6628-cv(XAP)

         -----------------------------------------------------

                Inner City Press/Community on the Move,

                 Plaintiff–Appellant, Cross-Appellee,

                                  v.

           Board of Governors of the Federal Reserve System,

                 Defendant–Appellee, Cross-Appellant.

         ----------------------------------------------------

Before: MINER and CALABRESI, Circuit Judges, and RESTANI,* Judge.

             Plaintiff-Appellant appeals from a judgment of the

United States District Court for the Southern District of New

York (Denise Cote, Judge) granting summary judgment in part in

favor of Defendant, the court having denied Plaintiff’s request

for information under the Freedom of Information Act.     Defendant-

Appellee cross appeals the district court’s finding that

Plaintiff met its burden of production showing that the

information at issue was in the public domain.

             Affirmed in part, remanded in part.

                                 JILLIAN M. CUTLER (David C.
                                 Vladeck, on the brief), Georgetown


     *
       The Honorable Jane A. Restani, Chief Judge of the United
States Court of International Trade, sitting by designation.
                                      University Law Center, Washington,
                                      D.C., for Plaintiff-Appellant-
                                      Cross-Appellee.
                                      YVONNE F. MIZUSAWA (Richard M.
                                      Ashton & Katherine H. Wheatley, on
                                      the brief), Board of Governors of
                                      the Federal Reserve System,
                                      Washington, D.C., for
                                      Defendants–Appellee-Cross-
                                      Appellant.
Restani, Judge:

            This appeal concerns a request to the Board of Governors

of the Federal Reserve System (“Board”) under the Freedom of

Information Act (“FOIA”), 5 U.S.C. §§ 552–552b (2000 & West Supp.

2006), for information contained in a bank merger application by

Wachovia    Corporation      (“Wachovia”)   and    SouthTrust   Corporation

(“SouthTrust”).     Inner City Press/Community on the Move (“ICP”)

appeals from a judgment of the District Court for the Southern

District of New York finding that the names of Wachovia’s subprime-

lending clients listed in an exhibit to the merger application

qualified as confidential commercial information which is not

subject    to   disclosure    under    Exemption   4   to   FOIA,   5   U.S.C.

§ 552(b)(4).1    The Board cross-appeals from the judgment that the

public domain exception to Exemption 4 applies to part of the

withheld information.        The Board argues that ICP did not meet its

burden of production showing the likelihood that part of the



     1
      ICP is a nonprofit organization engaged in advocacy on issues
affecting low income consumers and communities. Among the issues
of concern to ICP is subprime lending, lending at high interest
rates to people with high credit risk. Appellant’s Br. 5.

                                        2
withheld information would be in the public domain so that the

Board was required to do a limited search to verify that fact.              We

agree with the district court that Exemption 4 applies to the

information sought, but we do not agree that ICP has met its burden

of production so that it would be appropriate to place a search

burden upon the Board.

                                 BACKGROUND

           On July 9, 2004, Wachovia and SouthTrust submitted a

merger application to the Board.2         Prior to filing the application,

Wachovia contacted the Board inquiring whether it should include

information about its relationships with subprime lenders.                 The

Board    replied   that   such    information       is   helpful   if   public

commentators question an applicant’s relationships with subprime

lenders.     Therefore,   Wachovia       included   information    about   its

relationships with subprime lenders and requested confidential

treatment of the information.          Among the materials included was an

exhibit labeled “Confidential Exhibit 3: Discussion of Activities

Relating to Sub-Prime Lending” (“Exhibit 3”).            The Board describes

the contents of Exhibit 3 as follows:

     (i) the names of nine of Wachovia’s commercial customers
     that make and/or purchase subprime residential mortgage
     loans; (ii) the specific amounts and some terms of
     Wachovia’s credit facilities to these customers; (iii)
     descriptions of other banking services Wachovia provides


     2
      The Bank Holding Company Act (“BHCA”) requires the Board to
approve bank mergers and certain ownership transactions prior to
their occurrence. 12 U.S.C. § 1842(a) (2000).

                                   3
      to, or other relationships with, these customers; (iv)
      financial   data  on   Wachovia’s  exposure  and  loan
      outstandings to commercial customers who engage in
      subprime lending; and (v) details regarding the due
      diligence Wachovia performs in evaluating particular
      lenders’ requests for credit facilities.

Inner City Press/Cmty. on the Move v. Bd. of Governors of the Fed.

Reserve Sys., 380 F. Supp. 2d 211, 214 (S.D.N.Y. 2005).

             On July 19, 2004,         ICP submitted a FOIA request to the

Board     seeking    release    of    the    merger      application      and   related

documents.          In   response,     the       Board   released     parts     of    the

application but withheld certain documents, including Exhibit 3,

explaining     that      the   withheld      materials     were     not     subject    to

disclosure     under     Exemption     4    to    FOIA    because    they     contained

“commercial or financial information obtained from a person and

privileged or confidential.”               5 U.S.C. § 552(b)(4).            ICP sent a

letter to the Board appealing its decision and the Board denied the

request on the same grounds.

             On October 21, 2004, ICP filed suit in district court

seeking release of only Exhibit 3. The parties filed cross-motions

for   summary       judgment.        The    district      court     found    that     the

information contained in categories (i), (ii), and (iii) of Exhibit

3, as indicated above, was “commercial or financial information

obtained from a person and privileged or confidential” for purposes

of Exemption 4.3         Inner City Press, 380 F. Supp. 2d at 215, 218.


      3
      The court also held that Exemption 4 did not apply to
categories (iv) and (v). The parties do not challenge this ruling.

                                             4
The district court also acknowledged that Exemption 4 did not apply

to information that was already in the public domain.        Id. at 221.

The court found that ICP had met its burden of production showing

that specific information in the public domain appears to duplicate

that being withheld. The district court concluded that ICP had met

its burden by: (1) showing that Exhibit 3 contained information

that Wachovia acted as a market maker or underwriter to some of its

subprime-lending clients who issued securities for public sale; and

(2) pointing to registration forms containing similar information

filed with the Securities and Exchange Commission (“SEC”) by

companies that issue securities for public sale. Id. The district

court then required the Board to conduct a limited search of SEC

filings for the subprime lenders listed in Exhibit 3 to verify if

information   was   in   the   public   domain   that   Wachovia   was   an

underwriter for, and provided credit, funding or other financial

services to any of the lenders.         Id.   The court ruled that the

Board must release the information to the extent that it was

publicly available.      Id.

          ICP limits its present appeal to the district court’s

decision pertaining to category (i), the names of Wachovia’s

customers that engage in subprime lending.4             ICP argues that


     4
      While category (i) is the principal target of ICP’s appeal
regarding information classified as confidential under Exemption 4,
ICP also asks that we uphold the district court’s order that the
Board release any information that is already publicly available,
even from the otherwise confidential information in categories (ii)

                                    5
Exemption 4 does not apply to the names contained in Exhibit 3.

The Board cross-appeals, arguing that ICP did not meet its burden

of production. The Board also argues that the information that may

be in the public domain is not subject to disclosure because it is

not “freely available” under U.S. Dep’t of Justice v. Reporters

Committee for Freedom of the Press, 489 U.S. 749, 764 (1989).

                                DISCUSSION

           We   review   FOIA   exemption    claims    de    novo.    See   A.

Michael’s Piano, Inc. v. Fed. Trade Comm’n, 18 F.3d 138, 143 (2d

Cir. 1994).

           FOIA was enacted in 1966 “to improve public access to

information held by public agencies.” Pierce & Stevens Chem. Corp.

v. U.S. Consumer Prod. Safety Comm’n, 585 F.2d 1382, 1384 (2d Cir.

1978).   “There is no doubt that the basic purpose of the FOIA is a

general philosophy of full agency disclosure.”              Id. (citation and

quotation omitted). The statute accomplishes this in several ways,

providing that some types of agency information “must be published

in the Federal Register; some must be made available for public

inspection and copying; and other reasonably described records are

obtainable on request to an agency.”         Id.

           The statute also exempts nine categories of information

from disclosure.   5 U.S.C. § 552(b)(1)–(9).          Because of the policy



and (iii) containing the terms and amounts of their loans as well
as descriptions of their other banking services with Wachovia.

                                    6
favoring     disclosure,    however,               the    nine     exemptions    “do[]     not

authorize withholding of information or limit the availability of

records to the public, except as specifically stated.” Pierce, 585
F.2d at 1384 (citation and quotation marks omitted).                              Thus, the

exemptions are “given a narrow compass.”                       U.S. Dep’t of Justice v.

Tax Analysts, 492 U.S. 136, 151 (1989).

             At issue here is Exemption 4.                    For Exemption 4 to apply,

“(1)   [t]he   information        .       .    .       must   be   a    ‘trade   secret’    or

‘commercial or financial’ in character . . . ;(2) . . . must be

‘obtained from a person,’ . . . and (3) . . . must be ‘privileged

or confidential.’”       Nadler v. FDIC, 92 F.3d 93, 95 (2d Cir. 1996)

(quoting 5 U.S.C. § 552(b)(4)) (edits omitted).                               ICP does not

contest that the information here, the names of the subprime

lenders listed in Exhibit 3, is commercial or financial in nature

and that it was obtained from Wachovia, a person within the meaning

of   FOIA.     See   5   U.S.C.       §       551(2)      (defining      a   person   as   “an

individual, partnership, corporation, association, or public or

private organization other than an agency”).                           The issue is whether

the information sought is “confidential.”

             To determine whether information is confidential for the

purposes of Exemption 4, this Circuit has adopted a two-part test

formulated by the District of Columbia Circuit in National Parks &

Conservation Ass’n v. Morton, 498 F.2d 765, 770 (D.C. Cir. 1974).

See Nadler, 92 F.3d at 95; Cont’l Stock Transfer & Trust Co. v.


                                                   7
SEC, 566 F.2d 373, 375 (2d Cir. 1977) (per curiam).                     The test

states    that   information   is   confidential       for   the   purposes    of

Exemption 4 if its disclosure would have the effect either: “(1) of

impairing    the   government’s     ability    to    obtain    information     –

necessary    information   –   in    the    future,     or   (2)   of    causing

substantial harm to the competitive position of the person from

whom the information was obtained.”         Cont’l Stock, 566 F.2d at 375 

(adopting the National Parks test).

            Although   confidential       commercial    information      is   not

subject to disclosure under Exemption 4, the exemption does not

apply if identical information is otherwise in the public domain.

Niagara Mohawk Power Corp. v. U.S. Dep’t of Energy, 169 F.3d 16, 19

(D.C. Cir. 1999) (discussing Exemption 4); Davis v. U.S. Dep’t of

Justice, 968 F.2d 1276, 1279 (D.C. Cir. 1992) (discussing Exemption

3 and 7); Cont’l Stock, 566 F.2d at 375 (discussing Exemption 4).

The rationale behind the public domain doctrine is clear: “if

identical information is truly public, then enforcement of an

exemption cannot fulfill its purposes.”             Niagara, 169 F.3d at 19.

The Supreme Court has limited the public domain exception to

information that is “freely available.”         Reporters Comm., 489 U.S.

at 764.

            While the government retains the burden of persuasion

that information is not subject to disclosure under FOIA, “a party

who asserts that material is publicly available carries the burden


                                      8
of production on that issue.”5         Davis, 968 F.2d at 1279.       The

burden of production is placed upon the party who asserts that

material is publicly available because “[i]t is far more efficient,

and obviously fairer.” Occidental Petroleum Corp. v. SEC, 873 F.2d
325, 342 (D.C. Cir. 1989).      To hold otherwise would require the

opponent of disclosure to prove a negative, “that the information

has nowhere been published.”       Id.     That is, the opponent of

disclosure would have to “identify all of the public sources in

which    the   information   contained    in   its   documents   is   not

reproduced.”    Id.; Niagara, 169 F.3d at 19; Davis, 968 F.2d at 1279 

(“[T]he task of proving the negative – that information has not

been revealed – might require the government to undertake an

exhaustive, potentially limitless search.”).

           We first address the parties’ arguments concerning the

“impairment” prong of the National Parks test, and then we address

the parties’ arguments concerning the public availability of part

of the information sought.

I.   Impairment of the government’s ability to obtain information
     in the future

           As the District of Columbia Circuit explained, disclosure


     5
      Contrary to ICP’s contentions, the allocation of burdens
remains the same in Exemption 4 cases as in other public domain
cases involving different FOIA exemptions. Niagara, 169 F.3d at 19 
(discussing Exemption 4 and stating that the burden of production
rests upon the party favoring disclosure). Likewise, the cases
discussing the application of public domain doctrine to other FOIA
exemptions are applicable here. Id. (citing to other public domain
cases and the exemptions discussed therein).

                                   9
of confidential business information will impair the ability of the

government to obtain information in the future because “[u]nless

persons having necessary information can be assured that it will

remain confidential, they may decline to cooperate with officials.”

Nat’l Parks, 498 F.2d at 767.          Exemption 4 thus protects the

government’s   ability   to   obtain    information   by   “encouraging

cooperation by those who are not obliged to provide information to

the government.”   Id. at 769.   If a person is compelled to submit

information, however, “there is presumably no danger that public

disclosure will impair the ability of the Government to obtain

th[e] information in the future.”6      Id. at 770.

           In the present case, the district court determined that

the Board’s ability to obtain information in the future would be

impaired by the disclosure of the names of the subprime lenders

listed in Exhibit 3. Key to the district court’s determination was


     6
      The District of Columbia Circuit has revised the impairment
prong of the National Parks test to further differentiate between
voluntarily submitted information and information submitted
mandatorily. Critical Mass Energy Project v. Nuclear Regulatory
Comm’n, 975 F.2d 871, 878–79 (D.C. Cir. 1992) (en banc). Under
Critical Mass, information voluntarily provided to the government
is not examined under the “impairment” or “substantial competitive
harm” prong of the National Parks test but is to be withheld from
disclosure under Exemption 4 if it “would customarily not be
released to the public by the person from whom it was obtained.”
Id. at 879. In contrast, mandatory submissions are withheld from
disclosure under Exemption 4 according to the traditional National
Parks test.    Id. at 872.    We have not previously adopted the
Critical Mass amendment to the National Parks test. Nadler, 92
F.3d at 96 n.1. The parties here do not argue for its adoption and
the district court did not apply it in its decision. We decline to
adopt nostra sponte the Critical Mass test.

                                  10
its finding that Wachovia voluntarily submitted the names to the

Board because the Board did not exercise any authority to compel

the information.   Because the district court found that Wachovia

voluntarily rather than mandatorily submitted the names to the

Board, the court did not find a presumption against impairment of

the government’s ability to obtain information.

          In the main, ICP argues that Wachovia did not voluntarily

submit the information sought because the mere legal authority to

compel the production of information at issue7 is sufficient for


     7
      The extent of the Board’s authority to demand information
from Wachovia is unclear. As previously stated, the BHCA provides
the Board with authority to approve bank mergers and certain other
ownership transactions.     12 U.S.C. § 1842.        The Community
Reinvestment Act (“CRA”), id. §§ 2901–2908, further directs the
Board to “encourage [financial institutions] to help meet the
credit needs of the local communities,” id. § 2901(b), in part by
“assess[ing] the institution’s record of meeting the credit needs
of its entire community, including low- and moderate-income
neighborhoods, consistent with the safe and sound operation of such
institution,” id. § 2903(a)(1). Neither of these acts explicitly
requires the Board to compel specific information such as client
names from a financial institution.

          Although the BHCA requires the Board to consider “the
financial and managerial resources and future prospects of the
company or companies and the banks concerned, and the convenience
and needs of the community to be served,” id. § 1842(c)(2), it does
not require the Board to collect specific information such as
client names from merger applicants.      The CRA is a similarly
“amorphous statute” that also does not set forth the specific types
of information that the Board is to obtain.         Lee v. Bd. of
Governors of the Fed. Reserve Sys., 118 F.3d 905, 913 (2d Cir.
1997).   We have stated previously that “[a]ny attempt to glean
substance from the CRA is met with the reality that the statute
sets no standards for the evaluation of a bank’s contribution to
the needs of its community.” Id.

     Hence, while the Board may request some information from

                                11
that submission of information to be deemed mandatory.   We reject

ICP’s proposed standard.

          Adoption of ICP’s suggested standard would result in an

undesirable general presumption against impairment.8 As previously


Wachovia and similar institutions under the BHCA and the CRA, it is
unclear whether the Board is permitted to compel specific
information such as client lists.     We do not, however, resolve
whether the Board may compel such information because we hold that
the government must have actually exercised any such legal
authority to compel information for the submission of such
information to be considered mandatory under National Parks.
     8
      We have not previously considered this precise issue. The
District of Columbia Circuit has held that the “actual legal
authority” to request information governs the assessment of the
character of submissions. Ctr. for Auto Safety v. Nat’l Highway
Traffic Safety Admin., 244 F.3d 144, 149 (D.C. Cir. 2001). While
we agree with the holding in Auto Safety that submissions are
deemed mandatory only if the agency has the actual legal authority
to compel information, the holding does not resolve the issue
before us because the court in Auto Safety did not consider whether
legal authority, while necessary, is sufficient for a submission to
be deemed mandatory. Id.

     Some district courts have considered this issue. One court
stated that “[i]n addition to possessing the authority to compel
submission, the agency must also exercise that authority in order
for a submission to be deemed mandatory.” Parker v. Bureau of Land
Mgmt., 141 F. Supp. 2d 71, 78 n.6 (D.D.C. 2001). The court also
noted that “an agency may decline to require information that it
has the authority to compel and instead pursue voluntary
compliance.” Id.

     In contrast, another district court stated that “where
compelled cooperation will obtain precisely the same results as
voluntary cooperation, an impairment claim cannot be countenanced.”
Teich v. FDA, 751 F. Supp. 243, 251 (D.D.C. 1990). The facts of
Teich, however, distinguish it from the present case. First, it is
unclear whether the information obtained in Teich was truly
voluntarily submitted. Unlike the current case, in Teich, the FDA,
pursuant to its informal powers, sent a letter requesting data from
a silicone breast implant manufacturer. Id. at 250. The Board in
this case did not make any requests for information but gave an

                                12
discussed, if a submission is deemed mandatory, then there is a

presumption against impairment of government function.                      See Nat’l

Parks, 498 F.2d at 770.           If the vast majority of submissions are

deemed mandatory, which would seem to be the effective result of

ICP’s suggested standard, then there would be an overwhelming

presumption     against      impairment.        This    essentially        undermines

Exemption 4's goal of protecting the government’s ability to obtain

information.        Although FOIA exemptions are construed narrowly, ICP

offers little reason for adopting such a broad rule.

             ICP’s     suggested     standard    also    interferes         with   the

government’s discretion as to how to obtain information.                            By

reducing the protection for confidential business information, the

proposed standard deters holders of necessary information from

voluntarily cooperating and complying with the government because,

if   they    knew    “that   their   information       was    subject      to   public

disclosure, [they] would likely submit the bare minimum required.”

Inner City Press, 380 F. Supp. 2d at 217 n.5.                   ICP disputes this

point, arguing that banks would not be deterred from disclosing the

names   of    their    subprime    lenders   because         they   have    a   strong

incentive to provide the Board with all necessary information to

ensure approval of their merger applications.


informational response to a telephone inquiry. Second, in Teich,
the district court was admonishing the FDA for its failure to
exercise authority to implement regulations to compel information
and for thirteen years relying upon informal letters to seek
information. Id. at 251. We do not have similar facts here.

                                        13
             ICP’s own brief, however, indicates that banks have a

competing interest deterring them from disclosing the names of

their subprime-lending clients to the Board if they were to become

public.      ICP states that its investigations generate publicity

about    a   financial    institution’s        relationships      with   subprime

lenders,     Appellant’s Br. 8, and that reputational harm may result

from the disclosure of these relationships, id. at 11.                   ICP also

states that the resulting negative publicity and reputational harm

have caused some banks to discontinue business relations with

subprime lenders.       Id.    Thus, it is apparent that banks, including

Wachovia, have a financial interest in not releasing the names of

their subprime-lending clients to the Board if such names are to

become    public.       This   deterrent       would    likely    counteract     the

incentive to complete the merger application process quickly by

providing full disclosure to the Board and would result in more

restrained disclosures to the Board.9

             Faced   with      a   bank’s      reluctance    to    provide      full

disclosure, the Board would be forced to achieve its ends through

assertion    of   its    authority   to     compel     information.      Like   the

District of Columbia Circuit, we see no reason for interfering with



     9
      Michael P. Rizer, Senior Vice President of Wachovia,
illustrates the strength of this deterrent when he states that
Wachovia “would not have provided the Board with the actual names
of its sub-prime lending clients” if it believed that the
information would later become publicly available. Rizer Decl. ¶
10.

                                          14
the government’s discretion as to how to exercise its regulatory

authority to collect necessary information. See Critical Mass, 975
F.2d at 880 (“We know of no provision in FOIA that obliges agencies

to exercise their regulatory authority in a manner that will

maximize the amount of information that will be made available to

the public through that Act.       Nor do we see any reason to interfere

with the [agency’s] exercise of its own discretion in determining

how it can best secure the information it needs.”).               Accordingly,

we hold that an agency must both possess and exercise the legal

authority to obtain information for the resulting submission of

information to be deemed “mandatory” under the National Parks test.

            In the instant case, the Board did not exercise any

authority     to     compel   information     from     Wachovia     about    its

relationships with subprime lenders.             Such information is not

requested     in   the   merger    application.        Rather,     the     merger

application requires applicants to provide information regarding:

(1) the proposed transaction; (2) financial and managerial status

of the applicant; and (3) the competition of the applicant and the

convenience    and    needs   of   the    community.     J.A.     31–35.     The

application does not specifically request information about an

applicant’s relationships with subprime lenders nor does it request

a list of an applicant’s clients.

            The Board also made no separate requests for information

from Wachovia about its relationships with subprime lenders.                 The


                                         15
Board    instead   received   such   information       from    Wachovia   after

Wachovia telephoned the Board and was told that the information was

useful if commentators questioned the relationships.              Rizer Decl.

¶ 3; Baer Decl. ¶ 8.      The Board’s response to the telephone inquiry

appears to have been merely informative, alerting Wachovia about

the preferred action in anticipation of questions regarding its

relationships with subprime lenders.         The district court correctly

concluded that the Board’s response to Wachovia was “too amorphous”

to be considered a demand for the names of Wachovia’s subprime-

lending clients.         Inner City Press, 380 F. Supp. 2d at 218.

Therefore, we agree with the district court that the Board did not

compel   Wachovia   to    submit   the    names   of   its    subprime-lending

clients.

            Accordingly, we affirm the district court’s ruling that

the requested information is confidential under the “impairment”

prong of the National Parks test and that Exemption 4 to FOIA is

applicable.    Because the impairment prong of the National Parks

test applies, we do not reach the “substantial competitive harm”

prong of the test.

II.         Information in the public domain

            As previously stated, the district court also ruled that

the public domain exception to Exemption 4 applied to some of the

information sought.       The district court found that ICP satisfied

its burden of production by pointing to publicly available SEC


                                     16
forms that appeared to require part of the information being

withheld in Exhibit 3.   The court then required the Board to search

the SEC filings to determine whether the information listed in

Exhibit 3 was publicly available. Specifically, the district court

ruled that:

     if the fact that Wachovia has provided credit facilities
     to any of the clients listed in Exhibit 3 has already
     been disclosed to the public in SEC filings, and Exhibit
     3 itself indicates that underwriting services have been
     provided to one or more of the listed clients, such
     information in Exhibit 3 must likewise be disclosed to
     the extent it is already public.

Inner City Press, 380 F. Supp. 2d at 221 (footnote omitted).

          The Board argues that the district court erred in its

ruling because ICP did not meet its burden of production.       The

Board also argues that even if ICP were to meet its burden of

production, disclosure would still be unwarranted under Reporters

Committee, 489 U.S. at 764.   We agree with the Board that ICP did

not meet its burden of production but we do not agree that

disclosure necessarily would be barred under Reporters Committee.

A.   Burden of production

          To satisfy the burden of production, the requesting party

“must . . . point[] to specific information in the public domain

that appears to duplicate that being withheld.”      Afshar v. U.S.

Dep’t of State, 702 F.2d 1125, 1130 (D.C. Cir. 1983); see also

Cottone v. Reno, 193 F.3d 550, 555 (D.C. Cir. 1999) (holding that

claimant met its burden of production by showing “the precise date


                                 17
and time that the particular conversation was recorded and the

unique identification number assigned to the tape”);                      Davis, 968
F.2d    at    1280    (requiring    the   claimant    show    that       there   is   a

“permanent public record of the exact portions he wishes [to

obtain]”).      A requesting party can fulfill this burden by pointing

to a regulation that requires the disclosure of the specific

information sought.          See Niagara, 169 F.3d at 19–20 (allowing a

citation to a regulation requiring the filing of a public form to

meet the burden of production but holding that the burden was not

fulfilled because the information required by the regulatory form

was projected data while the document requested contained actual

data).       Thus, one way – and the way relevant to the instant case –

for ICP to meet its burden of production, would be for it to show

that    the    information     publicly    available    through      a    regulation

appears to duplicate the information being withheld in Exhibit 3.

               In    this   case,   Exhibit    3   contains   information        that

Wachovia “will act as a market maker or underwriter with respect to

securities issued by some of [its] clients [listed in Exhibit 3]”

and that Wachovia provided “credit or funding facilities or other

financing relationships” to these clients.10             Rizer Decl. ¶ 5.         ICP


       10
      Contrary to ICP’s arguments, it must show that information
is in the public domain that Wachovia provided credit, funding, or
other financial services to its subprime-lending clients. First,
the district court has held that such information is exempt from
disclosure. Inner City Press, 380 F. Supp. 2d at 218. ICP does
not contest this finding. Second, information about the provision
of credit, funding, or other financial services is not segregable

                                          18
claims that this information is publicly available in SEC filings

because the lenders who offered securities for public sale were

required to file registration statements with the SEC containing

the withheld information.     ICP, however, fails to meet its burden

of   production   because   the   SEC    forms   which   it   cites   disclose

information that is different from the information withheld in

Exhibit 3.   In particular, we examine the information required to

be disclosed by SEC Form S-1.11

           Form S-1 is a registration form that a company files with




from information that Wachovia acted as a principal underwriter to
its clients. Mr. Rizer’s affidavit clearly states that Wachovia
provided credit, funding or other financial services to each of its
clients. Rizer Decl. ¶ 5. Thus, to know the names of Wachovia’s
subprime lending clients is to know that Wachovia provided them
with credit, lending, or other financial services.          Because
information that is “inextricably intertwined” with exempt
information cannot be disclosed, Willamette Indus., Inc. v. United
States,689 F.2d 865, 867–68 (9th Cir. 1982) (quoting Mead Data
Cent., Inc. v. U.S. Dep’t of Air Force, 566 F.2d 242, 260–61 (D.C.
Cir. 1977)), ICP must also show that there is likely information in
the public domain that Wachovia provided credit, funding, or other
financial services to its subprime-lending clients in order for the
public domain exception to apply.
      11
      SEC Form 424B5(b), also cited by ICP, does not require
registrants to provide types of information different from that
required by Form S-1. Form 424(b)(5) was promulgated pursuant to
Rule 424, Regulation C of the Securities Act of 1933.          Rule
424(b)(5), from which Form 424B5(b) stems, provides that a new
prospectus must be filed with the SEC in certain circumstances. 17
C.F.R. § 230.424 (2006). In pertinent part, Form 424B5 requires
the reporting only of a substantive change from, or addition to,
the information contained in the last prospectus filed with the SEC
or as part of the registration statement.               17 C.F.R.
§ 230.424(b)(5) (referring to 17 C.F.R. § 230.424(b)(3)).

                                        19
the SEC when it issues securities in an initial public offering.12

Preliminarily, we note that the parties do not dispute that Form S-

1   will      contain    information     on      whether   a    registrant   conducts

subprime lending.         Form S-1 requires registrants to describe their

business pursuant to 17 C.F.R. § 229.101.                  See SEC Form S-1 at 4.

Section       229.101    states   that   registrants           must   “[d]escribe   the

business done and intended to be done by the registant . . .

focusing upon the registrant’s dominant segment or each reportable

segment about which financial information is presented in the

financial statements.”            17 C.F.R. § 229.101(c)(1).               Thus, if a

registrant engages in subprime lending, it would be reflected on

Form S-1 pursuant to 17 C.F.R. § 229.101.

               Form S-1 also requires registrants to “[f]urnish the

information required by Item 508 of Regulation S-K ([17 C.F.R.]

§ 229.508 . . .).”         SEC Form S-1 at 4.          Section § 229.508(a) states

that    “[i]f the securities are to be offered through underwriters,

name the principal underwriters.” 17 C.F.R. § 229.508(a). Section

229.508(a)        does    not     require        the    identity      of   all   other

underwriters.13         Id.; see also SEC, Division of Corporate Finance,


       12
      Form S-1 can be accessed at: www.sec.gov/about/forms/forms-
1.pdf (last visited Sept. 6, 2006).
       13
            The Securities Act of 1933 defines an underwriter as:

       any person who has purchased from an issuer with a view
       to, or offers or sells for an issuer in connection with,
       the distribution of any security, or participates or has
       a direct or indirect participation in any such

                                            20
Manual of Publicly Available Telephone Interpretations ¶ 62 (1997),

at   http://www.sec.gov/interps/telephone/cftelinterps_regs-k.pdf

(last visited Sept. 6, 2006) (“Item 508(a) of Regulation S-K, which

calls for disclosure of the identify of ‘principal underwriters’

and their material relationships with the registrant, does not

require disclosure as to each member of the selling group, but is

limited to those underwriters who are in privity of contract with

the issuer with respect to the offering.”).

           Finally,      §    229.508(a)     also   requires   registrants     to

“[i]dentify     each   [principal]      underwriter      having    a    material

relationship with the registrant and state the nature of the

relationship.” 17 C.F.R. § 229.508(a). A relationship is material

if “there is ‘a substantial likelihood that the disclosure of the

omitted [information] would have been viewed by the reasonable

investor   as   having       significantly    altered   the    ‘total   mix’   of

information made available.’” DeMaria v. Andersen, 318 F.3d 170,



     undertaking, or participates or has a participation in
     the direct or indirect underwriting of any such
     undertaking . . . .

15 U.S.C. § 77b(a)(11) (2000).

     Not all underwriters, however, are “principal underwriters.”
Principal underwriters are typically the parties who “sign the
firm-commitment underwriting agreement.        These managers or
principal underwriters in turn contact other broker-dealers to
become members of the underwriting group . . . .”       Billing v.
Credit Suisse First Boston, Ltd., 426 F.3d 130, 138 n.4 (2d Cir.
2005) (citing 1 Thomas Lee Hazen, The Law of Securities Regulation
§ 2.1[2][B] (5th ed. 2005)).

                                       21
180 (2d Cir. 2003) (quoting TSC Indus., Inc. v. Northway, Inc., 426
U.S. 438, 449 (1976)).        In sum, SEC Form S-1 makes the following

information publicly available: (1) the nature of a registrant’s

business including information about subprime lending businesses;

(2) the identity of the registrant’s principal underwriters; and

(3) the nature of the material relationships between the registrant

and its principal underwriters.

              Here, the information publicly available through Form S-1

has not been shown to be likely duplicative of the information

being withheld in Exhibit 3.           As discussed previously, Exhibit 3

contains the following information: (1) some of the subprime

lenders listed in Exhibit 3 issued securities and thus filed a

registration statement with the SEC; (2) Wachovia acted as a market

maker or underwriter to some of its subprime-lending clients; and

(3)   Wachovia    provided    credit      or   funding   facilities   or   other

financing services to each of its subprime-lending clients.                Rizer

Decl. ¶ 5.      Parts (2) and (3) of the withheld information do not

appear   to    correspond    with   the      information   publicly   available

through Form S-1.

              As to part (2), Form S-1 reveals the identity of a

registrant’s principal underwriters, not general underwriters. ICP

has not shown that Exhibit 3 contains information that Wachovia was

a principal underwriter to some of its subprime-lending clients.

              In regards to part (3), Form S-1 discloses the nature of


                                        22
material relationships between a registrant and its principal

underwriters. It does not specifically request general information

about credit, funding, or other financial relationships.                ICP has

failed to address this issue directly.             It has not argued that

Wachovia’s   provision     of   credit,    funding,     or   other    financing

services to its subprime-lending clients constitutes a material

relationship, or that the provision of credit, loan, or other

financial services in similar situations likely constitutes a

material   relationship.        Having    failed   to   address      this   issue

directly and having failed to show that Wachovia acted as a

principal underwriter to its subprime-lending clients, ICP has not

met its burden of production.

           Accordingly, we remand to the district court for ICP to

have the opportunity to fulfill its burden of production.                     To

fulfill its burden of production, ICP must demonstrate that the

information sought from Exhibit 3 is likely duplicative of that in

the SEC filings.   To do that, in the context of this case, ICP must

show that Wachovia was a principal underwriter to some of its

subprime-lending clients.       Additionally, ICP must address part (3)

and show that the credit, funding, or financing relationships

involved here are likely material relationships.

B.   Reporters Committee

           The Board also argues that even if ICP meets its burden

of production showing that the information sought is likely to be


                                     23
in the public domain, the information is still not subject to

disclosure under Reporters Committee.                The Board argues that under

Reporters Committee, if information in the public domain is not

“freely   available”     because       of    the    logistical     difficulties      in

locating it, the information remains exempt from FOIA disclosure.

Appellee’s Br. 55.      Because it is quite possible that on remand ICP

will meet    its     burden    of   production,          we   consider    the   Board’s

argument in the interest of judicial economy.                    Having done so, we

reject it.

            In     Reporters    Committee,         the   Supreme   Court    discussed

whether a rap sheet compiling a person’s criminal history is

subject to disclosure because the events summarized in the rap

sheet have been previously disclosed to the public. 489 U.S. at

762–63.      The    Court     stated   that      the     issue   was     “whether   the

compilation of otherwise hard-to-obtain information alters the

privacy interest implicated by disclosure of that information.”

Id. at 764.         The Court noted that the individual records of

criminal convictions and arrests were found at various locations

throughout the country.         Id. at 753.         The Court then distinguished

between the “scattered disclosure of the bits of information

contained in a rap sheet and revelation of the rap sheet as a

whole.”   Id. at 764.         The Court emphasized that “there is a vast

difference between the public records that might be found after a

diligent search of courthouse files, county archives, and local



                                            24
police stations throughout the country and a computerized summary

located in a single clearinghouse of information.” Id. Hence, the

Court held that a rap sheet is not “freely available” and is not

subject to disclosure.    Id.

            The publicly available information in this case, the SEC

filings, differs from the criminal records in Reporters Committee.

Rather than dealing with various government entities such as

courthouses, county record departments, and local police stations,

a member of the public seeking securities filings need contact only

one government agency, the SEC.        A person seeking securities

filings also does not need to traverse the entire nation seeking

records but can access the filings on-line free of charge via the

SEC’s Electronic Data Gathering and Retrieval system (“EDGAR”).14

Searches through SEC filings on EDGAR can be done in a number of

ways, such as by using an issuer’s name or filing number.    If the

name of the registrant is not known to the searcher, as in ICP’s

situation, a search through the text of the SEC filings can be

done.     EDGAR currently allows text searches through SEC filings

submitted during the past two years. Despite this current two-year

limitation, the information in this case remains much more “freely

available” than in Reporters Committee.15


     14
      EDGAR can be accessed at http://www.sec.gov/edgar.shtml (last
visited Sept. 6, 2006).
     15
      As technology quickly changes, information becomes more
readily available to the public and the difficulties noted in

                                  25
           Securities filings also do not have the same privacy

concerns as criminal records.        While government agencies assemble

rap sheets for their own use and limit their disclosure due to

privacy concerns, see id. at 764–65, the SEC collects securities

filings and makes them available to the public. Moreover, the goal

of   securities   filings   themselves       is   to   protect   investors    by

requiring full disclosure of material information. Pinter v. Dahl,

486 U.S. 622, 638 n.14 (1988).        Therefore, the ready availability

of   securities   filings   and    the     policy   favoring     disclosure   of

information found in securities filings distinguishes this case

from Reporters Committee.

           Accordingly, assuming that ICP can meet its burden of

production, we hold that it is not inconsistent with Reporters

Committee to require the Board to search the SEC filings for the

lenders listed in Exhibit 3 to determine whether information is in

the public domain showing that Wachovia acted as a principal

underwriter   and   provided      credit,    funding    or   other   financial

services to the lenders, and to release such information to the

extent that it is already public.16



Reporters Committee, for example, lessen significantly. The rapid
change in technology is evidenced here by the fact that a text
search of securities filings became available during the pendency
of this matter. Appellee’s Br. 58 n.21.
      16
      In the circumstances of this case, the Board’s search would
involve only a limited number of client names in one database. It
remains possible that a more difficult search involving a very
large number of names or widely scattered names would alter the

                                      26
                                CONCLUSION

           For the foregoing reasons, we conclude that Exemption 4

applies unless the withheld information is in the public domain.

We also hold that ICP did not fulfill its burden of production

showing that the withheld information is likely in the public

domain sufficiently to place a limited search burden upon the

Board.    Accordingly, we AFFIRM the judgment of the district court

in so far as it ruled with respect to the applicability of

Exemption 4 but REMAND for the district court to afford ICP the

opportunity to fulfill its burden of production of showing that

Wachovia functions as a principal underwriter to its subprime

lenders    and   that   the   credit,    funding,   or   other   financial

relationships involved here are likely material relationships.




concerns here. Because that is not the case before us, we take no
stand on such a situation.

                                    27